                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:94-cr-00011-FDW-DCK
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (1) STEVE ALLEN STEELMAN,                       )                     ORDER
                                                 )
          Defendant.                             )
                                                 )

         THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence (Doc. No. 174). Also before the Court are Defendant’s pro se

Motion to Reduce Sentence (Doc. No. 170) and pro se Motion for Resentencing (Doc. No. 171).

   I.       BACKGROUND

         On December 6, 1994, the defendant pleaded guilty to conspiracy to possess with intent to

distribute and to distribute a quantity of cocaine, in violation of 21 U.S.C. § 846. On April 11,

1995, the Court sentenced him to 292 months’ imprisonment, the low end of his U.S. Sentencing

Guidelines (“U.S.S.G.”) range, and five years’ supervised release. See (Docs. Nos. 87, 133). The

defendant appealed the Court’s finding that he was responsible for between five and fifteen

kilograms of cocaine and the Court’s application of the four-point leadership role enhancement.

The U.S. Court of Appeals for the Fourth Circuit affirmed the Court’s judgment and sentence.

(Docs. Nos. 105, 122). The defendant then filed a motion pursuant to 28 U.S.C. § 2255, which the

Court denied. (Docs. Nos. 107, 120). The Fourth Circuit dismissed the defendant’s appeal from

that denial. (Docs. Nos. 121, 124). The defendant has since filed a few other post-conviction

motions, which the Court has denied.


                                                 1



        Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 1 of 9
       The defendant was released from federal prison on July 31, 2014 and began his period of

supervised release. (Doc. No. 158, p. 1). On February 1, 2018, the Court modified the defendant’s

conditions of supervised release. (Doc. No. 156). On March 18, 2019, the U.S. Probation Office

submitted a petition alleging that the defendant had violated the conditions of his supervised

release by: (1) possessing a firearm while a felon; (2) driving while impaired; (3) driving in a

reckless manner; (4) obstructing a law enforcement officer; and (5) testing positive for

methamphetamine. (Doc. No. 158). The U.S. Probation Office subsequently amended the petition

to add a sixth violation, possessing five rounds of ammunition while a felon. (Doc. No. 168). On

September 16, 2019, the defendant admitted to the sixth violation, possessing ammunition while a

felon, and the Court revoked his supervised release and sentenced him to a year and a day in prison,

followed by a year of supervised release. (Doc. No. 169). He is currently incarcerated at Butner

Low FCI in Butner, North Carolina, and is scheduled to be released on September 11, 2020. See

https://www.bop.gov/inmateloc/ Reg. No. 11214-058 (last accessed June 15, 2020).

       On April 24, 2020, the defendant, pro se, filed a letter motion with this Court requesting

“early release for home confinement…[to] serve out the rest of [his] sentence in the safety of [his]

home” because of COVID-19. (Doc. No. 174, p. 2). The defendant argues that he is “susceptible

to [COVID-19] based on the poor conditions and the inability to handle this crisis based on CDC

criteria.” Id. at 1. He does not put forth any specific medical issues that would make him

particularly vulnerable to becoming seriously ill from COVID. Prior to this motion, Defendant

filed a pro se Motion to Reduce Sentence (Doc. No. 170) and pro se Motion for Resentencing

(Doc. No. 171). After ordering the Government to respond to these motions as well, the Court

stated it would defer ruling on them until all motions were ripe for review. (Doc. No. 177). The


                                                 2



     Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 2 of 9
Government has now filed Responses in Opposition to Defendant’s Motions, and the Motions are

ripe for review. (Docs. Nos. 175, 176, 178.)

   II.      DEFENDANT’S MOTION TO REDUCE SENTENCE

         In his Motion to Reduce Sentence (Doc. No. 170), Defendant claims he is entitled to 170

days of good time under Section 102(b) of the First Step Act. (Doc. No. 170, p. 1). Defendant

further contends this would provide for his immediate release from prison. Id. at 2. The

Government argues that the Bureau of Prisons (“BOP”) correctly calculated his good time behavior

in accordance with the First Step Act; that he has not pursued or exhausted administrative

remedies; and that the Court lacks jurisdiction over the matter. (Doc. No. 175, p. 1).

         Section 102(b) of the First Step Act amended 18 U.S.C. § 3624(b) to allow prisoners to

receive “up to 54 days for each year of the prisoner’s sentence imposed by the court.” First Step

Act, P.L. 115-391, 132 Stat. 5194, § 102(b); see also 18 U.S.C. § 3624(b). As part of this statutory

scheme, the BOP makes the determination as to whether or not a prisoner receives this credit—not

the district court. 18 U.S.C. § 3624(b)(1). Notably, a court makes no determinations as to this

inquiry, nor does being awarded such credit modify the sentence imposed by the court. Id.; see

also Scott v. Schuylkill FCI, 298 F. App’x 202, 204 (3d Cir. 2008) (“Good time credits affect the

timing of an inmate’s conditional release from prison, but they do not alter the sentence itself.”).

Thus, the provisions of 18 U.S.C. § 3582(c) cannot apply, as those relate only to a court’s

modification of a sentence—which is entirely different than the BOP exercising its discretion in

awarding credits. See generally 18 U.S.C. §§ 3582(c), 3624(b); see also United States v. Sargent,

No. 4:15-cr-20767, 2020 WL 2085088, at *2 (E.D. Mich. Apr. 30, 2020) (“[I]t falls to the BOP,

rather than the sentencing court, to recalculate good-conduct credits under the First Step Act.”);


                                                 3



     Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 3 of 9
United States v. Cruz, No. 1:05-cr-00101-SEB-TAB, 2020 WL 1915255, at *2 (S.D. Ind. Apr. 17,

2020) (“Although the First Step Act changed the amount of good time credit available, it did not

give the courts the authority to award such credit. Thus, the First Step Act does not give the Court

the authority to grant [the defendant] good time credits . . . .”). As the Seventh Circuit succinctly

put the matter, “[t]he federal good time statute, 18 U.S.C. § 3624, makes it clear that it is the

Bureau of Prisons, not the court, that determines whether a federal prisoner should receive good

time credit.” United States v. Evans, 1 F.3d 654, 654 (7th Cir. 1993) (per curiam).

          Although the Government contends the BOP correctly calculated Defendant’s good time

credit, see (Doc. No. 175, p. 3), the Court makes no decision on the issue—the law is clear that the

awarding of good time credits is left solely to the discretion of the BOP. Accordingly, Defendant’s

Motion to Reduce Sentence (Doc. No. 170) is DENIED.

   III.      DEFENDANT’S MOTION FOR RESENTENCING

          In his Motion for Resentencing (Doc. No. 171), Defendant requests the Court to resentence

him pursuant to Amendments 782 and 788 of the Sentencing Guidelines. (Doc. No. 171, p. 1).

The Government argues § 3582(c)(2) does not provide the Court the authority to reduce a sentence

that has been fully served. (Doc. No. 176, p. 1).

          Section 1B1.10(b)(2)(C) of the Sentencing Guidelines provides, in relevant part, that “[i]n

no event may [a] reduced term of imprisonment be less than the term of imprisonment the

defendant has already served.” U.S.S.G. § 1B1.10(b)(2)(C). As the Fourth Circuit has observed,

the “Guidelines policy statement specifically prohibits the court from imposing a sentence of less

than time served, presumably to avoid creating banked time.” United States v. Jackson, 952 F.3d

492, 499 (4th Cir. 2020). In other words, “a defendant is not entitled to a sentence that would


                                                   4



      Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 4 of 9
result in banked time.” Id. In his Motion for Resentencing (Doc. No. 171), Defendant requests

the Court to go back and reduce his original sentence from 1995, thereby giving him banked time

he would ostensibly use towards his sentence for his supervised release violation. See generally

(Doc. No. 171). In light of the clarity from both the Sentencing Guidelines and Fourth Circuit,

doing so would not be permissible, as this would result in Defendant receiving a “term of

imprisonment . . . less than the term of imprisonment the defendant has already served.” U.S.S.G.

§ 1B1.10(b)(2)(C). Thus, Defendant’s Motion for Resentencing (Doc. No. 171) is DENIED.

   IV.      DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

         In his final motion pending before the Court, Defendant seeks early release from his

sentence due to the COVID-19 novel coronavirus. (Doc. No. 174, p. 1). The Government argues

that Defendant’s motion should be denied because (1) Defendant has failed to exhaust his

administrative remedies with the BOP; (2) he has not established an extraordinary and compelling

reason to warrant such a reduction, he still poses a significant danger to the safety of the

community, and the § 3553(a) factors strongly weigh against his release; and (3) this Court has no

authority to direct the Bureau of Prisons (“BOP”) to place the defendant in home confinement.

(Doc. No. 178, p. 1)

         With regard to the COVID-19 argument raised in Defendant’s April 24, 2020 filing, the

Government argues that Defendant’s COVID-19 argument is not properly before this Court

because he has not exhausted his remedies before the BOP with regard to that argument. Id. at 10-

12. Because the defendant has not exhausted his administrative remedies with BOP the Court has

determined that the defendant is not entitled to compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A).


                                                5



     Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 5 of 9
         United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent they are applicable, if it finds that –

                 (i) extraordinary and compelling reasons warrant such a reduction; or

                 (ii) the defendant is at least 70 years of age, has served at least 30 years in
                 prison, pursuant to a sentence imposed under section 3559(c), for the
                 offense or offenses for which the defendant is currently imprisoned, and
                 determination has been made by the Director of the Bureau of Prisons that
                 the defendant is not a danger to the safety of any other person or the
                 community, as provided under section 3142(g)…1

         In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

         (A) Medical Condition of the Defendant –

              (i) The defendant is suffering from a terminal illness (i.e., a serious physical and
              advanced illness with an end of life trajectory)….

              (ii) The defendant is –


1
 Addressing factors to reasonably assure the appearance of the person as required and the safety of any other person
and the community.
                                                         6



        Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 6 of 9
               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the aging
               process,

            that substantially diminishes the ability of the defendant to provide self-care within the
            environment of a correctional facility and from which he or she is not expected to
            recover.

       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

       (C) Family Circumstances.

            (i) The death or incapacitation of the caregiver of the defendant’s minor child or minor
            children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there exists
       in the defendant’s case an extraordinary and compelling reason other than, or in a
       combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence

reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

       Even if Defendant had satisfied § 3582(c)(1)’s exhaustion requirement, he does not qualify

for relief based on the extraordinary or compelling circumstances under subsection (i). First, the

defendant has failed to demonstrate the existence of “extraordinary and compelling reasons” to

supporting his Motion pursuant to § 3582(c)(1)(A)(i). The defendant does not assert that he has a

terminal or serious health condition or deterioration in physical or mental health due to aging or


                                                  7



     Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 7 of 9
family circumstances that would support release under subsections A, B, or C of U.S.S.G.

§ 1B1.13, application note 1; in fact, he asserts no medical conditions at all other than his age.

(Doc. No. 174, p. 1-2). Nor does the defendant identify any other circumstances that are

“extraordinary and compelling” under subsection D of the applicable policy statement other than

the COVID-19 pandemic. See id.; see also U.S.S.G. § 1B1.13, application note 1(D). Defendant

has therefore failed to make the required showing under § 3582(c)(1)(A)(i).

       Finally, Defendant requests that the Court release him to home confinement under the

CARES Act. However, BOP is presently reviewing whether to release him to home confinement

because he is nearing the end of his sentence. (Doc. No. 178, p. 17). Further, the Court does not

have the authority to direct BOP to place a defendant in home confinement. See 18 U.S.C.

§ 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam);

see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the

decision where to house inmates is at the core of prison administrators’ expertise.”); United States

v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (“[D]efendant

suggests the CARES Act provides legal authority for the court to order home confinement…. This

provision does not authorize the court to order defendant’s placement in home confinement.”). A

court has no authority to designate a prisoner’s place of incarceration. United States v. Voda, 994

F.2d 149, 151-52 (5th Cir. 1993). Because the defendant’s request for home confinement alters

only the place of incarceration, not the actual term of incarceration, only BOP may grant or deny

his request.

       For all of the foregoing reasons, Defendant has failed to demonstrate that he should be

granted compassionate release and therefore his Motion for Compassionate Release/Reduction of


                                                 8



      Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 8 of 9
Sentence (Doc. No. 174) is DENIED.

   V.      CONCLUSION

        For the foregoing reasons, Defendant’s pro se Motion to Reduce Sentence (Doc. No. 170),

pro se Motion for Resentencing (Doc. No. 171), and pro se Motion for Compassionate

Release/Reduction of Sentence (Doc. No. 174) are DENIED.

        IT IS SO ORDERED.


                                      Signed: June 16, 2020




                                                9



     Case 5:94-cr-00011-FDW-DCK Document 180 Filed 06/16/20 Page 9 of 9
